Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 1 of 20 PageID #: 13675




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  – – – – – – – – – – – – – – – – –– – – – – – x
  STATE OF NEW YORK,                           :
                                               :
                               Plaintiff,      :
                                               :
          v.                                   :   2:12-cv-06276 (JS) (SIL)
                                               :
  MOUNTAIN TOBACCO COMPANY,                    :
  d/b/a KING MOUNTAIN TOBACCO                  :
  COMPANY INC.,                                :
                                               :
                               Defendants.     :
  – – – – – – – – – – – – – – – – –– – – – – – x


               DEFENDANT KING MOUNTAIN’S MEMORANDUM OF LAW
                   IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                  PARTIAL FINAL JUDGMENT AND OTHER RELIEF




                                                     PETRILLO KLEIN & BOXER LLP
                                                     Nelson A. Boxer
                                                     Leonid Sandlar
                                                     655 Third Avenue, 22nd Floor
                                                     New York, NY 10017

                                                     Attorneys for Mountain Tobacco Company
                                                     d/b/a King Mountain Tobacco Company Inc.


  July 17, 2020
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 2 of 20 PageID #: 13676




                                                      TABLE OF CONTENTS
                                                                                                                                    PAGE

  PRELIMINARY STATEMENT .................................................................................................... 1

  PROCEDURAL HISTORY............................................................................................................ 1

  PERTINENT FACTS ..................................................................................................................... 6

  ARGUMENT .................................................................................................................................. 6

     I.         The PACT Act Does Not Require King Mountain to File Retroactive Reports .................. 7

           a.     There is No Legal Authority Requiring the
                  Filing of Retroactive Reports Under the PACT Act ........................................................ 8
           b.     The Purposes of the PACT Act Are Not Served by
                  Requiring King Mountain to File Retroactive Reports .................................................... 9
           c.     King Mountain has Made Fulsome Disclosures to the State
                  Rendering Any Retroactive Reporting Burdensome and Redundant ............................ 11
     II.          The Court Should Not Retain Jurisdiction Over This Action ........................................ 11

           a.     Interests in Finality Militate Against Open-Ended
                  Retention of Jurisdiction ................................................................................................ 12
           b.     No Change in Circumstances Justify Retention of Jurisdiction
                  over King Mountain ....................................................................................................... 13

  CONCLUSION ............................................................................................................................. 17




                                                                         i
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 3 of 20 PageID #: 13677




                                                   TABLE OF AUTHORITIES
  CASES                                                                                                                              PAGE(S)

  eBay Inc. v. MercExhange, L.L.C.,
    547 U.S. 388 (2006) .................................................................................................................... 8

  New York v. Mountain Tobacco Co.,
    942 F.3d 536 (2d Cir. 2019) ........................................................................................................ 5

  SEC v. Research Res., Inc.,
    No. 85 CIV. 3530 (JFK) (S.D.N.Y. Oct. 8, 1986) ...................................................................... 9


  STATUTES

  15 U.S.C. § 375 ............................................................................................................................. 10

  15 U.S.C. § 376 ............................................................................................................... 2, 6, 7, 8, 9

  15 U.S.C. § 376-a................................................................................................................ 7, 10, 12

  15 U.S.C. § 377 ............................................................................................................................... 2

  15 U.S.C. § 378 ............................................................................................................................... 8

  28 U.S.C. § 1658 ........................................................................................................................... 10

  New York Civil Practice Law and Rules § 214(2) ....................................................................... 11

  New York Tax Law § 471 ........................................................................................................ 9, 10

  New York Tax Law § 471-c ............................................................................................... 7, 10, 12

  New York Tax Law § 1147 .......................................................................................................... 11


  RULES

  E.D.N.Y. Local Rule 56.1 ............................................................................................................... 2




                                                                         ii
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 4 of 20 PageID #: 13678




         Defendant Mountain Tobacco Company, d/b/a King Mountain Tobacco Company Inc.

  (“King Mountain”), respectfully submits this Memorandum of Law in opposition to the State’s

  Motion for Partial Final Judgment and Other Relief dated June 18, 2020, specifically, with

  respect to the Second Claim for Relief concerning the Prevent All Cigarette Trafficking

  (“PACT”) Act of 2009, 15 U.S.C. § 376, et seq. See Dkt. 254.

                                   PRELIMINARY STATEMENT

         Plaintiff State of New York (the “State” or “New York”) ignores this litigation’s history

  and this court’s prior Judgment and seeks to turn a mixed verdict in the Court of Appeals into the

  catalyst for a new phase of district court litigation. While nominally styled as a motion for a

  judgment awarding relief under the PACT Act, in fact the State asks the Court to retain

  jurisdiction of this case for “resolution of other factually interrelated claims . . . through amended

  pleadings” (Dkt. 254) that apparently assert new legal theories; the State’s citation to authority in

  support of this effort is either specious or devoid of analysis of purported precedent.

         We have no objection to the Court issuing an Amended Judgment that includes a

  prospective requirement that King Mountain comply with the PACT Act. The Court, however,

  should reject the attempt by the State to set in place open-ended judicial supervision and judicial

  sanctioned discovery of King Mountain. The Court should amend its September 5, 2017,

  Judgment to enter judgment for the State on its Second Claim for Relief, impose a permanent

  injunction prohibiting King Mountain from violating any provision of the PACT Act, and close

  the case.

                                     PROCEDURAL HISTORY

         Plaintiff New York filed an unsigned Amended Complaint on February 12, 2013 (Dkt. 6),

  which it served on King Mountain in March 2013 and which it signed on May 21, 2014. (Dkt.



                                                   -1-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 5 of 20 PageID #: 13679




  96). The Amended Complaint, alleged five Claims for Relief, including “Second,” a violation of

  the PACT Act by reason of King Mountain’s failure “to submit certain filings to the tobacco tax

  administrator for the State of New York . . . .” (Dkt. 6, ¶ 82). While the Second Claim for Relief

  was titled, “VIOLATION OF THE PACT ACT, 15 U.S.C. §§ 375-378,” the Amended

  Complaint alleged only a violation of 15 U.S.C. §§ 376(a)(1) and 376(a)(2), the reporting

  provisions of the PACT Act (see Dkt. 6, ¶¶ 82-85 (alleged failure to submit certain filings)); it

  did not allege that King Mountain engaged in “delivery sales,” the basis for monetary damages

  under the PACT Act. See 15 U.S.C. § 377(b). In fact, in Court on January 8, 2016, the State

  confirmed that the Amended Complaint did not allege delivery sales. See 1/8/2016 Hr’g Tr. at

  32:12-14 (“To clarify, I wasn’t intending to amend the complaint to include the delivery sale

  PACT Act allegations.”).

         Plaintiff and King Mountain engaged in discovery between June 2013 and May 2015.

  Documents produced by King Mountain in response to Plaintiff’s demands included purchase

  orders from Indian tribal companies located on Indian reservations within the external

  boundaries of New York State, as well as related King Mountain invoices.1

         After the conclusion of discovery, the parties exchanged a Statement and a Counter-

  Statement, in accordance with E.D.N.Y. Local Rule 56.1. Specifically, on November 26, 2014,

  King Mountain served a Rule 56.1 Statement; on July 30, 2015, the State served its Local Rule

  56.1 Statement; and on September 11, 2015, King Mountain served a Rule 56.1 Counter-

  Statement and a second Rule 56.1 Statement in support of its anticipated motion for summary




  1
    There was a single exception: in May 2010, a sale by King Mountain to Valvo Candies, a licensed New
  York State Cigarette Stamping Agent and Wholesale Dealer of Cigarettes and a registered wholesaler of
  the St. Regis Mohawk Indian Nation, but not Indian-owned.

                                                   -2-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 6 of 20 PageID #: 13680




  judgment. On October 19, 2015, the State served its Rule 56.1 Counter-Statement to King

  Mountain’s second Rule 56.1 Statement.2

         The parties thereafter wrote to the Court on October 27, 2015, and November 3, 2015,

  seeking permission to file motions for summary judgment. (Dkt. 173 & 176). Annexed to King

  Mountain’s pre-motion conference letter were King Mountain’s second (September 11, 2015)

  Rule 56.1 Statement and the State’s Counter-Statement. (Dkt. 173-1 & 173-2). Annexed to the

  State’s pre-motion conference letter were its July 30, 2015, Rule 56.1 Statement and King

  Mountain’s Counter-Statement. (Dkt. 176-1 & 176-2). These Rule 56.1 Statements were also

  submitted to the Court in the parties’ summary judgment motions. See Dkts. 195-3, 195-4, 195-

  5, 195-6, 197-2, 197-3.

         The State’s summary judgment briefing described in detail King Mountain’s sales. The

  State’s Rule 56.1 statement contained detailed tables for each King Mountain customer, which

  noted the King Mountain document production number, date of sale, the number of cigarette

  cartons and cases, and the total cost, and tabulated the totals for each customer. See Dkt. 195-5,

  ¶¶ 66-78. The State’s memorandum in support summarized in table form King Mountain’s

  “sales and deliveries of untaxed, unstamped cigarettes to its New York distributors, between

  June 1, 2010 and December 31, 2014.” Pl.’s Mem. (Dkt. 197-1) at 8-9.

         On July 21, 2016, the Court issued a Memorandum and Order granting in part and

  denying in part King Mountain’s motion for partial summary judgment and granting in part and

  denying in part the State’s motion for summary judgment. (Dkt. 214). Specifically, with respect

  to the PACT Act claim, the Court held that King Mountain was not liable for Nation-to-Nation

  sales, because it did not ship unstamped cigarettes in “interstate commerce” as defined by the


  2
   The State, without notice, amended its Rule 56.1 Statement when it moved for summary judgment on
  January 29, 2016. See Dkt. 197-2.

                                                  -3-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 7 of 20 PageID #: 13681




  statute, and that there was a genuine issue of material fact as to whether the single sale in May

  2010 to Valvo Candies occurred on or after the June 29, 2010, the effective date of the PACT

  Act.3

          On November 30, 2016, the State informed the Court that, with respect to claims left

  open by the Court’s July 21, 2016 Memorandum and Order, it was “declining to prosecute these

  claims for trial” and would only seek relief on the portion of the Third Claim for Relief, the

  Fourth Claim for Relief, and the portion of the Fifth Claim for Relief for which it had been

  granted summary judgment. (Dkt. 225).

          Thereafter, the parties litigated the scope of a final Judgment. With respect to remedies,

  on January 18, 2017, the State informed the Court that, “[f]or purposes of resolving this

  litigation, the State is declining to seek penalties or costs,” and filed a motion solely for

  injunctive relief. (Dkt. 227-1 at 3). The Court issued a Memorandum and Order on August 29,

  2017 (Dkt. 234), memorialized by a final Judgment it filed and entered on September 5, 2017

  (Dkt. 235), which enjoined King Mountain from: (1) “Selling unstamped cigarettes directly to

  Indian nations or tribes and/or reservation cigarette sellers or entities that are not licensed

  stamping agents, in violation of [New York Tax Law] Section 471”; (2) “Continuing to sell

  cigarettes into the State of New York, without first complying with [New York Tax Law]



  3
    With respect to the other claims, the Court held that: King Mountain is not liable under the Contraband
  Cigarette Trafficking Act, because it prohibits state enforcement against an “Indian in Indian country”;
  the State’s Third Claim for Relief, pursuant to New York Tax Law § 471, is barred by res judicata by
  reason of the New York State Department of Taxation and Finance proceeding, to the extent the State’s
  Amended Complaint relied on the December 3, 2012, seizure of King Mountain cigarettes, but it was not
  barred as to the cigarettes purchased by New York State investigators on November 6, 2012; King
  Mountain is not liable, pursuant to New York Tax Law § 471, for State cigarette taxes, because it did not
  possess cigarettes in New York State; King Mountain violated New York Tax Law § 471, because it
  failed to sell its cigarettes to New York licensed stamping agents; King Mountain failed to comply with
  New York Tax Law § 480-b; and King Mountain failed to certify to New York State that the cigarettes it
  offered for sale in New York met New York’s fire safety standards, but there is a genuine issue of
  material fact as to whether King Mountain stamped “FSC” on those cigarettes. (Dkt. 214).

                                                     -4-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 8 of 20 PageID #: 13682




  Section 480‐b’s [public health] certification requirements”; and (3) “Continuing to sell or offer

  cigarettes for sale, without first complying with [New York Executive Law] Section 156‐c’s [fire

  safety] certification requirements.” With this, the Court closed the case. Id.

          On November 7, 2019, following perfected appeals, the United States Court of Appeals

  for the Second Circuit reversed this Court’s final Judgment with respect to the grant of summary

  judgment for King Mountain and the denial of summary judgment for the State on the PACT Act

  claim, and affirmed the Judgment in all other respects. New York v. Mountain Tobacco Co., 942

  F.3d 536, 549 (2d Cir. 2019).

          On remand and at the Court’s direction, the parties addressed what issues remained for

  the Court to decide and the contours of an Amended Final Judgment. See 1/28/2020 Electronic

  Status Report Order (directing the parties “to file a joint status report [to] outline the issues to

  address on remand”).

          At a subsequent telephonic status conference of March 30, 2020, to determine the

  disposition of the case,4 with the State maintaining that “[it] is seeking penalties and damages,

  and has been seeking penalties and damages from the time of the filing of our amended

  complaint,” 3/30/2020 Hr’g Tr. 4:13-14, the Court established a briefing schedule for the State’s

  motion for leave to serve post-remand discovery requests to support its application for damages

  and penalties.

          In a filing dated April 30, 2020, the State acknowledged that “[u]pon further review of

  the Second Circuit’s decision . . . awarding the State summary judgment on its second cause of

  action, and that decision’s intersection with relevant case law and federal rules of procedure, the

  State has respectfully decided not to go forward with the scheduled filing.” See Dkt. 251 at 1.


  4
   3/30/2020 Hr’g Tr. 2:23-25 (Court: “We are here to see if anything can be done since the Second
  Circuit’s order and mandate earlier this year. The case goes on, and on, and on, and on.”).

                                                    -5-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 9 of 20 PageID #: 13683




  The State added that “[i]instead the State intends to file a motion for a judgment awarding the

  relief requested in its Amended Complaint relating its second cause of action.” Id. That motion

  followed on June 18, 2020. See Dkts. 254-56.

                                        PERTINENT FACTS

         The State’s motion asks for a judgment awarding relief under the PACT Act as follows:

  entry of a final judgment finding liability against King Mountain on the State’s Second Claim for

  Relief; a final judgment imposing a permanent mandatory injunction requiring King Mountain to

  retrospectively file “the registration required by 15 U.S.C. § 376(a)(1), and each of the monthly

  reports related to cigarette shipments it has previously failed to submit pursuant to 15 U.S.C. §

  376(a)(2)”; a final judgment imposing a permanent injunction prohibiting King Mountain from

  violating any provision of the PACT Act; a “non-final order” retaining the Court’s jurisdiction

  “over the parties, the action, and the subject matter of the action for all permissible purposes,”

  including: (a) the resolution of other factually interrelated claims “through amended pleadings or

  any other permissible device”; (b) the enforcement of the Court’s injunctions; and (c)

  consideration of an award of civil penalties against King Mountain; and a “non-final” order

  allowing the State to move for leave to amend its pleading pursuant to Fed. R. Civ. P. 15 at any

  time up to 90 days subsequent to the filing of retrospective PACT Act registration and reports.

  Dkt. 256 (State’s Memo of Law (“Br.”) at 6).

                                             ARGUMENT

         While King Mountain has no objection to the Court issuing an Amended Judgment that

  requires King Mountain to comply with the PACT Act with respect to any future New York

  sales, the Court should reject the balance of the State’s application, which represents a lawless




                                                   -6-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 10 of 20 PageID #: 13684




  attempt to transform a limited reversal in the Court of Appeals into a new phase of litigation,

  complete with indeterminate judicial supervision over King Mountain.

         First, the State’s application for a permanent injunction requiring King Mountain to

  retrospectively file the PACT Act registration and monthly reports related to cigarette shipments

  for an unspecified period of time should be rejected, as it finds no support in the text of PACT

  Act nor the legislative purpose of the statute. And second, the interests of finality of litigation, as

  evidenced by the Court’s final Judgment, militate strongly against the State’s request to

  transform the remand from the Court of Appeals into continual judicial oversight through the

  threatened assertion of new state-law claims as well as PACT Act allegations that the State

  expressly disclaimed in earlier stages of this litigation.

         In the absence of first-hand knowledge, the State purportedly justifies its requests by a

  mix of online research and conjecture formulated into a narrative of intrigue in which King

  Mountain “secretly splintered” but “apparently resumed” shipping cigarettes to New York. See

  Br. at 5-7, 10. That hypothesis is flatly wrong. See generally July 17, 2020, Declaration of

  Truman Jay Thompson, CEO of King Mountain (“Thompson Decl.”).

         Accordingly, the Court should reject the State’s application, amend its Judgment to enter

  a mandatory injunction with respect to the PACT Act, and close the case.

         I.      The PACT Act Does Not Require King Mountain to File Retroactive Reports

         We object to the State’s request that King Mountain “retrospectively” – it provides no

  time limitation – file monthly reports of its sales within New York to relevant State and local

  taxing authorities pursuant to 15 U.S.C. § 376(a)(2), an alleged springboard for a new phase of

  litigation of indefinite duration. See Br. at 10 (seeking to utilize “King Mountain’s retrospective

  . . . filing documents to determine whether those materials give rise to additional enforcement

  claims” under 15 U.S.C. §376-a (PACT Act delivery sales) or New York Tax Law § 471-c (use
                                                    -7-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 11 of 20 PageID #: 13685




  tax on tobacco products)). The State has already disclaimed pursuit of liability for delivery sales,

  and its application is unsupported by legal authority and is contrary to purposes of the PACT

  Act.

                      a. There is No Legal Authority Requiring the
                         Filing of Retroactive Reports Under the PACT Act

          The NYAG brief cites no legal authority for its position that King Mountain should file

  retroactive reports under the PACT Act. Indeed, whereas the PACT Act authorizes courts to

  issue prospective injunctions to “prevent and restrain violations,” 15 U.S.C. § 378 (emphasis

  added), the statute is silent as to retroactive relief of the type the State seeks here. See Mot. for

  Summary Judgment, Washington v. www.dirtcheapcig.com, 2003 WL 24859540 n.27

  (W.D.Wash. Nov. 5, 2003) (Washington State acknowledging that “15 U.S.C. § 376 is silent

  about requiring retroactive reports”).5 What is more, the State fails to attempt to establish its

  entitlement to a permanent injunction ordering retroactive relief under the relevant legal standard

  for the Court to issue a permanent injunction. See, e.g., eBay Inc. v. MercExhange, L.L.C., 547

  U.S. 388, 391 (2006) (holding that a plaintiff requesting a permanent injunction must establish:

  “(1) that it has suffered an irreparable injury; (2) that remedies available at law, such as monetary

  damages, are inadequate to compensate for that injury; (3) that, considering the balance of

  hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the

  public interest would not be disserved by a permanent injunction”).

          Absent any relevant legal authority for its sweeping proposition, the only case the State

  cites is an opinion from 34 years ago (predating the PACT Act by 24 years) that ordered a public

  company to file delinquent periodic reports pursuant to the Securities Exchange Act of 1934 and


  5
    Where, according to the State, in its opinion “the Second Circuit was equally clear in its deference to
  this Court’s wisdom and discretion in evaluating and fashioning appropriate remedies to effect justice in
  light of King Mountain’s established liability” is unknown. See Br. at 1.

                                                     -8-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 12 of 20 PageID #: 13686




  rules promulgated thereunder. See Br. at 8 (citing SEC v. Research Res., Inc., No. 85 CIV. 3530

  (JFK), 1986 WL 11446 (S.D.N.Y. Oct. 8, 1986)). The intricate regulatory regime governing the

  filing of periodic Forms 10-Q and 10-K financial reports by public issuers, which provide

  shareholders accurate financial information upon which to make informed investment decisions,

  is far afield from the PACT Act and offers no precedent here. In fact, the State’s brief is devoid

  of analysis as to how the federal securities law and rules justify its request for relief, other than to

  say that the cited SEC case is “a closely analogous decision.” (Br. at 8).

                        b. The Purposes of the PACT Act Are Not Served by
                           Requiring King Mountain to File Retroactive Reports

            In the absence of statutory authorization, the legislative purpose of the PACT Act also

  cuts against requiring King Mountain to file retroactive reports. The parties do not dispute that

  the purpose of the PACT Act’s filing requirement is to aid states in collecting taxes on cigarettes.

  See Br. at 8 (“Here, the registration and reporting requirements at issue were explicitly intended

  to assist states in fulfilling these purposes in providing a mechanism for states to account for the

  cigarettes coming into their borders,” citing 15 U.S.C. §376(c)). Section 376(c) admonishes that

  such filings are to be utilized “solely for the purposes of the enforcement of this chapter and the

  collection of any taxes owed on related sales of cigarettes.”

            Here, however, the Court has already ruled (and the State did not appeal6) that King

  Mountain is not liable for New York cigarette taxes, because it did not “possess” cigarettes

  within New York. See Mem. & Order (Dkt. 214) at 46 (“the Court will not rewrite Section 471

  and expand the definition of ‘possession’ to encompass an out-of-state manufacturer utilizing a




  6
      See New York v. Mountain Tobacco Co., Case No. 17-3198 (2d Cir.), Dkt. 102 at 5 (Issues Presented).


                                                      -9-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 13 of 20 PageID #: 13687




  common carrier to transport cigarettes within New York State. Accordingly, King Mountain is

  not liable for cigarette taxes pursuant to [NY State Tax Law] Section 471.”).

          Despite this ruling, the State argues that it “cannot” be precluded from pursuing King

  Mountain for New York use tax on tobacco products (§ 471-c) and PACT Act delivery sales (15

  U.S.C. §376-a) in a new phase of this litigation, apparently believing that this Court’s factual and

  legal findings, the State’s own prior representations to the Court, and the applicable statutes of

  limitations have no import. With respect to PACT Act delivery sales, the State has repeatedly

  represented to the Court – and the parties conducted their discovery, accordingly – that it was not

  alleging that King Mountain made delivery sales under the PACT Act.7 The Court’s ruling as to

  King Mountain’s liability for state taxes under § 471 constrains the State’s theory of

  recoverability under the “use” tax.8 And, the applicable statutes of limitations on both of the

  State’s anticipated future claims undermine the State’s request for unlimited retroactive PACT

  Act reports.9


  7
    The term “delivery seller” means a person who “makes” a delivery sale. 15 U.S.C. § 375(6). A
  “delivery sale” of cigarettes is a sale to a consumer who submitted his/her order by telephone, mail, or the
  Internet; or where the cigarettes are delivered to the buyer by common carrier, private delivery service, or
  other method of remote delivery; or where the seller is “not in the physical presence of the buyer.” 15
  U.S.C. § 375(5). The record before this Court makes clear that King Mountain did not “make” any
  “delivery sales” to New York, which explains why the State never pursued this theory of liability. See
  also 1/8/2016 Hr’g Tr. at 32:12-14 (Counsel for the State: “To clarify, I wasn’t intending to amend the
  complaint to include the delivery sale PACT Act allegations.”); 3/30/2020 Hr’g Tr. at 6:1-4 (Counsel for
  the State: “As [King Mountain’s counsel] indicated we are not considering pursuing delivery sales
  violations. We are not trying to change anything. We were never pursuing delivery sales violations.”).
  8
    § 471-c of the New York Tax Law defines “use” for the purpose of this section as “the exercise of any
  right or power actual or constructive and shall include but is not limited to the receipt, storage or any
  keeping or retention for any length of time, but shall not include possession for sale.” Although the
  definition differs from the questions of “possession” faced by this Court in its summary judgment ruling,
  the Court has already held that “[i]t is undisputed that King Mountain did not exercise control over the
  King Mountain brand cigarettes that entered New York State.” See Mem. & Order (Dkt. 214) at 44.
  9
    With respect to the State’s “anticipated” PACT Act and New York Tax law claims, the statute of
  limitations on PACT Act claims is four years, see 28 U.S.C. § 1658 (four-year statute of limitations for


                                                     -10-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 14 of 20 PageID #: 13688




                      c. King Mountain has Made Fulsome Disclosures to the State,
                         Rendering Any Retroactive Reporting Burdensome and Redundant

          Finally, King Mountain has already provided extensive discovery to the State in response

  to the State’s numerous document demands, interrogatories and requests for admission, that

  included King Mountain’s New York invoices between June 1, 2010 and December 31, 2014. In

  fact, in its Rule 56.1 statements and summary judgment submissions, the State presented detailed

  compilations and summary tables of these invoices, organized by New York customer, and

  including date of sale, the number of cigarette cartons and cases, and the total cost, and tabulated

  the totals for each customer. E.g., Dkt. 195-5, ¶¶ 66-78 (detailed tables for each King Mountain

  “New York” customer); Pl.’s Mem. (Dkt. 197-1) at 8-9 (summary table of King Mountain’s

  “sales and deliveries of untaxed, unstamped cigarettes to its New York distributors, between

  June 1, 2010 and December 31, 2014”).

                                                   * * *

          In sum, there is no valid reason why King Mountain must expend resources to go back

  for over ten years to make retrospective monthly PACT Act filings with respect to sales that the

  State already possesses the pertinent details.

          II.     The Court Should Not Retain Jurisdiction Over This Action

          There is no basis for this Court to retain jurisdiction over this case, which has been

  pending since 2012.




  federal civil actions “arising under an Act of Congress enacted” after December 1, 1990 and which do not
  specify a statute of limitations), and the applicable statute of limitations on enforcement of N.Y. Tax Law
  is three years, see New York Tax Law § 1147(b) (three-year limitations period on tax enforcement
  actions); see also CPLR § 214(2) (three-year statute of limitations on any “action to recover upon a
  liability, penalty or forfeiture created or imposed by statute”).

                                                     -11-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 15 of 20 PageID #: 13689




                   a. Interests in Finality Militate Against Open-Ended Retention of Jurisdiction

          The interests of finality strongly weigh against the State’s application that this Court

  retain jurisdiction. In the original Judgment dated September 5, 2017, the Court closed the case.

  See Judgment (Dkt. 235) at 4 (closing case); see also Mem. & Order (Dkt. 234) at 28 (“The

  Clerk of the Court is directed to enter judgment accordingly and mark this case CLOSED”).

  Now, with the case positioned for final disposition,10 the State, citing no case law, urges the

  Court to extend indefinitely its jurisdiction over King Mountain.

          The State’s application makes clear that it urges the Court to retain jurisdiction in

  contemplation of “further proceedings” involving follow-on claims under new theories that it

  failed to consider earlier or those it affirmatively disclaimed in prior stages of this litigation.

  Compare, e.g., Br. at 9 (contemplating further attempts “to make . . . a recovery in . . . this

  lawsuit under the ‘use’ tax of §471-c, . . . [and] penalties under the PACT Act for illegal delivery

  sales under 15 U.S.C. §376-a”) (emphasis added) with 3/30/2020 Hr’g Tr. at 6:1-4 (Counsel for

  the State: “As [King Mountain’s counsel] indicated we are not considering pursuing delivery

  sales violations. We are not trying to change anything. We were never pursuing delivery sales

  violations.”).

          The Court is well-aware of the protracted nature of this action. See 3/30/2020 Hr’g Tr. at

  2:25 (Court: “The case goes on, and on, and on, and on.”). King Mountain, like any litigant,

  deserves finality, particularly where there is no basis or precedent for turning this action into one

  of continual judicial oversight or supervision. The Court should reject the State’s attempt to

  extend the case indefinitely, including through an amended complaint.




  10
    See 5/18/2020 Electronic Scheduling Order (Dkt. 253) (inviting the State to “file its proposed motion
  for a judgment awarding relief”).

                                                    -12-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 16 of 20 PageID #: 13690




                     b. No Change in Circumstances Justify Retention of
                        Jurisdiction over King Mountain

         In addition, there has been no change in circumstance justifying the extension of the

  Court’s jurisdiction “to address violations by successors-in-interest or alter egos to King

  Mountain,” as the State posits. (Br. at 10). Lacking actual evidence to support its contention, the

  State resorts to innuendo and internet “research” to hint that something – it does not specify what

  – is amiss. (Br. at 5-7, 10; Declaration of John Oleske (Dkt. 255) ¶¶ 4-11). That suggestion is

  false. As described in the accompanying Declaration of King Mountain CEO Truman Jay

  Thompson, King Mountain has abided by this Court’s Judgment and has not sold its products

  into New York (Thompson Decl. ¶ 4 (“Since the Court issued its Judgment (September 5, 2017),

  King Mountain has continued to manufacture and ship tobacco products, but it has not made any

  sales to or within New York, including to any Indian-owned or Indian-located entities”)), and

  any sales into New York of cigarettes bearing striking similarities to King Mountain’s product

  represent the actions of a break-away entity adverse to King Mountain. See Thompson Decl. ¶¶

  7-11. The otherwise pertinent facts regarding King Mountains, since entry of the Court’s

  Judgment, are as follows.

         Delbert Wheeler died on June 30, 2016 (Thompson Decl. ¶ 3), prior to the Court’s entry

  of Judgment but after the Court dismissed claims against him for lack of personal jurisdiction.

  (Dkt. 193). Far from being a “secret” (see Br. at 5 (“secretly splintered”)), the disposition of the

  estate of Mr. Wheeler, King Mountain’s founder and principal owner, was the subject of

  contested probate proceedings in Yakama Nation Court involving Mr. Wheeler’s son, Kamiakin

  Wheeler, and his widow, Trina Wheeler. (Thompson Decl. ¶ 3). Following the conclusion of




                                                  -13-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 17 of 20 PageID #: 13691




  these proceedings in August 2018, the Yakama tribal court awarded 100% ownership interest in

  King Mountain to Trina Wheeler, which change was communicated to regulators. Id.11

            King Mountain has continued to manufacture and ship tobacco products, but it has not

  made any sales to or within New York (including to any Indian-owned or Indian-located entities)

  since the Court issued its Judgment (September 5, 2017), which, among other things, required

  King Mountain to affect any New York sales via a New York stamping agent. Id. ¶ 4; see also

  Mem. & Order (Dkt. 234) at 27, Judgment (Dkt. 235) at 3.

            In the transition period following Mr. Wheeler’s death, Kamiakin Wheeler served as an

  officer and director of King Mountain. Id. ¶ 5. In January 2018, Kamiakin Wheeler was

  removed as a director but continued to be employed by the company. Id. & Exhibit (“Ex.”) A

  thereto (King Mountain unanimous shareholders consent dated January 16, 2018). As King

  Mountain later discovered, during this time period, Kamiakin Wheeler took action adverse to his

  employer: among other things, without disclosing it to King Mountain, he established a new,

  Yakama-registered cigarette company, Lone Warrior Holdings, Inc. (“Lone Warrior”), which

  trademarked “Yakama” and “Rainier” branded cigarettes bearing a striking similarity to King

  Mountain’s trademarks.12 Id. ¶ 7; see also Declaration of John Oleske (Dkt. 255) ¶¶ 8-9.

            A newly installed professional management team at King Mountain terminated Kamiakin

  Wheeler’s employment for cause on August 20, 2018. Id. ¶ 6. Thereafter, King Mountain

  became aware that “Rainier” and “Yakama” branded cigarettes were being sold at tribal-owned

  or situated entities in New York using similar trademarks as King Mountain had used prior to the

  Court’s Judgment, including the same Washington-state mountain imagery that had adorned


  11
    Ms. Wheeler’s ownership interest in King Mountain runs through an entity named Wheeler Enterprises,
  Inc., which has controlling stakes in several distinct business ventures, including King Mountain. Id. ¶ 3.
  12
       The State incorrectly identified the brand as “Yakima.”

                                                       -14-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 18 of 20 PageID #: 13692




  King Mountain cigarettes. Id. ¶ 9. It was determined that trademarks for these brands were

  registered by Lone Warrior, while the manufacturer was identified as Jacobs Tobacco Company

  of New York. Id. Wheeler Enterprises, on behalf of King Mountain, retained the services of an

  investigator to document the sale of Lone Warrior’s product. Id. The resulting investigative

  report detailed sales of Lone Warrior’s “Rainier” and “Yakama” brand cigarettes at tribal smoke

  shops in New York using similar trademarks and promotional slogans as King Mountain had

  used prior to the Court’s Judgment, e.g., “the King is Back” and “The King of the Mountain Has

  Returned.” Id.; see also Investigative Report dated Nov. 11, 2019 (Dkt. 255-5).

          In November 2019, King Mountain sued Lone Warrior, Kamiakin Wheeler, and Kanim

  James (another former King Mountain officer, director, and employee who was terminated on

  August 20, 2018) in Washington State court, alleging twelve causes of action, including, inter

  alia, breach of fiduciary duty, breach of contract, tortious interference with contractual

  relationships, conversion, and unjust enrichment. Id. ¶ 10 & Ex. B thereto (complaint dated

  November 22, 2019). The trademark registrations and sale in New York of the “Rainier” and

  “Yakama” brands form part of the basis for the allegations King Mountain has brought against

  Lone Warrior and Kamiakin Wheeler. See Id. & Ex. B (complaint) ¶¶ 4.56-4.59, 4.84. Contrary

  to the State’s assertions that the sale of such cigarettes may be by “successors-in-interest or alter

  egos to King Mountain” (Br. at 10), Lone Warrior admits in sworn interrogatory responses made

  in the Washington State court litigation that its “Rainier” branded cigarettes were being sold in

  New York State. Id. ¶ 11 & Ex. C (interrogatory responses dated May 27, 2020). The litigation

  is ongoing.13


  13
    As to the Lone Warrior-imported cigarette machines cited by the State (see Br. at 6; Declaration of John
  Oleske (Dkt. 255) ¶ 11), they are unrelated to King Mountain: the machines were apparently leased to
  Diamond Mountain Manufacturing located in Herlong, California, in the time period post-dating


                                                    -15-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 19 of 20 PageID #: 13693




          Concerned that New York authorities might see these cigarettes offered for sale in New

  York, confuse them for King Mountain’s brand, and believe that King Mountain was violating

  the Court’s Judgment, in November 2019 counsel for King Mountain informed State counsel that

  “Yakama” and “Rainier” branded cigarettes, that were not manufactured or sold by King

  Mountain, were being sold at reservation smoke shops in New York. Id. ¶ 12; see also Br. at 7.

  Counsel also shared with the State the investigator’s report demonstrating as much. Thompson

  Decl. ¶ 12. The State’s suggestion that King Mountain brought attention to itself by alerting the

  State to a purportedly misleading report of King Mountain’s own wrongdoing is a preposterous

  allegation that is rebutted by the facts set forth herein.

          In sum, the State’s unsupported inferences that Lone Warrior is a surreptitious

  reformulation of King Mountain is unsupported by evidence and belied by King Mountain’s

  termination of Kamiakin Wheeler’s employment, retention of an investigator, and lawsuit against

  Lone Warrior for numerous breaches. The State’s suggestion that the sale of Lone Warrior’s

  “Yakama” and “Rainier” branded cigarettes “may” constitute non-compliance with this Court’s

  injunctions, justifying a further extension of this litigation (Br. at 10), is without merit.




  Kamiakin Wheeler’s employment with King Mountain. Diamond Mountain Manufacturing is
  unaffiliated with King Mountain. See Thompson Decl. ¶ 13.

                                                    -16-
Case 2:12-cv-06276-JS-SIL Document 259 Filed 07/17/20 Page 20 of 20 PageID #: 13694




                                          CONCLUSION

         For all of the reasons set forth herein, the Court should deny the State’s Motion for

  Partial Final Judgment and Other Relief and should amend its September 5, 2017, Judgment to

  enter judgment for the State on its Second Claim for Relief, imposing a permanent injunction

  prohibiting King Mountain from violating any provision of the PACT Act, and close the case.



  Dated: July 17, 2020                                  Respectfully Submitted,


                                                        By: __________________
                                                        Nelson A. Boxer
                                                        Leonid Sandlar
                                                        Petrillo Klein & Boxer LLP
                                                        655 Third Avenue, 22nd Floor
                                                        New York, NY 10017
                                                        nboxer@pkbllp.com
                                                        lsandlar@pkbllp.com

                                                        Counsel for Defendant
                                                        King Mountain Tobacco Co. Inc.




                                                 -17-
